DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
No information disclosure statement was filed.

Abstract
The abstract filed  appears to be acceptable.

Claim Objections
Claim 19 is objected to because of the following informalities:  the recitation “claim15” appears to have improper spacing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds of claim 15 cannot be ascertained because “wherein each of said cylinders comprises respective inputs to selectively admit therein a respective clean energy source” renders claim 15 indefinite. Claim 15 is indefinite because it’s not exactly clear how many inputs are present for each cylinder and how many clean energy sources are present for each cylinder, notably because the recitation quoted above cites plural “respective inputs to selectively admit therein” a singular “respective clean energy source.”  What exactly does Applicant mean by this?  Are there three cylinders required, each cylinder having three inputs for the three energy sources listed in the claim, or is it less than this, and if so, how so?  Can two cylinders have the same energy source, or does “respective” mean they are different?  This is not clear.  The last couple lines of the claim appear to hint that each cylinder has multiple inputs for at least two energy sources, but ultimately, it’s not exactly clear how the claim should be examined.  In the parent application (application 17/222,311), a similar issue arose and the claims were amended.  
Likewise, claim 22 recites “injecting, in respective inputs of respective cylinders, a respective clean energy source, each said respective cylinder configured to selectively admit said respective clean energy source.”  The same problem arises due to plural “respective inputs” in which is injected a singular “respective clean energy source.”  Exactly how many inputs and energy sources are required by the claim?  Can the energy sources be the same among cylinders?  It’s not clear.
Applicant should clarify claims 15 and 22.
Claims 16-21 and 23 are rejected due to dependency on one of claims 15 and 22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims 1-23 of U.S. Patent No. 11,193,431. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims reasonably disclose the claims being rejected.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims 1-2 of U.S. Patent No. 10,968,843. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims reasonably disclose the claims being rejected.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims 1-2 of U.S. Patent No. 10,781,759. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims reasonably disclose the claims being rejected.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims 1-2 of U.S. Patent No. 10,066,556. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims reasonably disclose the claims being rejected.

Allowable Subject Matter
Aside from double patenting, claims 1-14 are allowable.

Reasons for Allowance
In claim 1, the recitation of “said controller configured to coordinate the release of said hydrogen gas, said compressed air, and said externally-generated steam to respective cylinders,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Claims 2-14 are allowable due to dependency on claim 1.
The closest prior art is considered to be Zhao et al. (US 2009/0056670).

Zhao teaches:
An engine (Fig. 1) comprising: 
a first piston (27) in a first cylinder (21), wherein said first piston (27) in said first cylinder (21) is driven by a hydrogen gas (paras. 93 and 99—intake valve to charge with fuel; para. 107—hydrogen fuel can be used); 
a second piston (17) in a second cylinder (11), wherein said second piston (17) in said second cylinder (11) is driven by a compressed air (paras. 127-129; Figs. 22 and 23); 
a third piston (37) in a third cylinder (31), wherein said third piston (37) in said third cylinder (31) is driven by externally-generated steam (“compressed steam,” paras. 24, 95, and 101. Compressed steam is injected into cylinders 11 and 21 and delivered by timed valves 16 and 26 into the third cylinder 31 for expansion therein, as described in paras. 94-97 and 100-102, and Figs. 5, 6, 9, and 10), 
wherein said controller selectively operates to provide power to said engine from at least two of said first, second and third cylinders acting substantially in unison (the first and third cylinders are powered in unison according to the citations above).
However, in claim 1, Zhao fails to teach “said controller configured to coordinate the release of said hydrogen gas, said compressed air, and said externally-generated steam to respective cylinders.”  The third cylinder (31) (Fig. 1) is fed through exhaust-actuated valves (16, 26; Fig. 1 [108]), not a controller configured to coordinate the release of steam to the cylinder.  It is not considered obvious to modify Zhao to teach this limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3608529 (Fig. 1) is relevant to claims 1, 15, and 22.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746